DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (U.S. Pub. No. 20110109776).
	Regarding claim 1, Kawai discloses:
A light detecting device, comprising:
a first photoelectric conversion portion disposed above a semiconductor substrate (one group of vertical aligned photoelectric conversion film 32, pixel electrodes 31a and 31b, and counter electrode 34 above p-well layer 2 of the semiconductor substrate, par. 30-42 and 85-90 and Figs. 7 and 9), the first photoelectric conversion portion comprising:
a photoelectric conversion film comprising a first part and a second part (photoelectric conversion film 32 with a first part above pixel electrode 31a and a second part above pixel electrode 31b, par. 30-42 and 85-90 and Figs. 7 and 9);
a first electrode disposed below the first part (pixel electrode 31a below the first part of photoelectric conversion film 32, par. 30-42 and 85-90 and Figs. 7 and 9);
a second electrode disposed below the second part (pixel electrode 31b below the second part of photoelectric conversion film 32, par. 30-42 and 85-90 and Figs. 7 and 9); and
a third electrode disposed above at least one of the first part and the second part (counter electrode 34 located above photoelectric conversion film 32 and pixel electrodes 31a and 31b, par. 30-42 and 85-90 and Figs. 7 and 9);
an on-chip lens disposed above the first photoelectric conversion portion (microlens 24 above the photoelectric conversion film 32, pixel electrodes 31a and 31b, and counter electrode 34, par. 30-42 and 85-90 and Figs. 7 and 9);
a first conductive plug electrically coupled to the first electrode, at least a part of the first conductive plug being disposed in the semiconductor substrate (impurity diffused region 33a within p-well layer 2 of the semiconductor substrate and electrically connected to the pixel electrode 31a by a contact portion 38a, par. 88); and
a second conductive plug electrically coupled to the second electrode, at least a part of the second conductive plug being disposed in the semiconductor substrate (impurity diffused region 33b within p-well layer 2 of the semiconductor substrate and electrically connected to the pixel electrode 31b by a contact portion 38b, par. 88).
Regarding claim 2, Kawai further discloses:
on-chip lens overlaps the first part and the second part in a plan view (microlens 24 above the first part of photoelectric film above the pixel electrode 31a and above the second part of photoelectric film above the pixel electrode 31b, par. 30-42 and 85-90 and Fig. 9).
Regarding claim 3, Kawai further discloses:
a second photoelectric conversion portion disposed in the semiconductor substrate (another vertically aligned photoelectric conversion film 32, pixel electrodes 31a and 31b, and counter electrode 34 above p-well layer 2 of the semiconductor substrate as seen in Fig. 9, par. 30-42 and 85-90 and Figs. 7 and 9).
Regarding claim 6, Kawai further discloses:
first photoelectric conversion portion is configured to photoelectrically convert light of a first color and the second photoelectric conversion portion is configured to photoelectrically convert light of a second color which is different from the first color (color filters 18 is such that an R-color filter transmitting light of a red wavelength range, a G-color filter transmitting light of a green wavelength range, and a B-color filter transmitting light of a blue wavelength range are arranged in a Bayer array, par. 37, therefore each adjacent group of vertical aligned photoelectric conversion film 32, pixel electrodes 31a and 31b, and counter electrode 34 above p-well layer 2 of the semiconductor substrate photoelectrically convert light of mutually exclusive colors).
Regarding claim 7, Kawai further discloses:
the first color is green and the second color is blue or red (in the Bayer arrangement if the first color is a G-color filter transmitting light of a green wavelength range, then an adjacent color is a R-color filter transmitting light of a red wavelength range or a B-color filter transmitting light of a blue wavelength range, par. 37).
Regarding claim 8, Kawai further discloses:
a set of phase difference signals is configured to be acquired from the first part and the second part (phase difference AF detection can be performed using signal out corresponding to S21 and S22 using pixel electrode 31a and pixel electrode 31b, par. 90)
Regarding claim 9, Kawai further discloses:
an image signal is configured to be acquired from the first part and the second part (photoelectric conversion film 12 functions as a first photoelectric conversion portion that generates signal electric charges for a recording image where the signal reading portion 5 reads the signal electric charges, par. 39 and 42).
Regarding claim 17, see the rejection of claim 1 and note that Kawai further discloses that the light detecting device is part of an electronic device in par. 91-99.
Kawai further discloses:
electronic device comprises:
an optical unit (lens group 51, par. 92);
and a signal processing circuit (electric control system of the digital camera includes a digital signal processing portion 67, par. 97).
Regarding claim 18, see the rejection of claims 17 and 2.
Regarding claim 19, see the rejection of claims 17 and 3.

Allowable Subject Matter
Claims 4, 5, 10-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, no prior art could be located that teaches or fairly suggests the on-chip lens overlaps the second photoelectric conversion portion in a plan view, in combination with the rest of the limitations of the claim and parent claims.
Regarding claim 5, no prior art could be located that teaches or fairly suggests at least a part of the second photoelectric conversion portion is disposed between the first conductive plug and the second conductive plug in a cross-sectional view, in combination with the rest of the limitations of the claim and parent claims.
Regarding claim 10, no prior art could be located that teaches or fairly suggests first and second semiconductor regions disposed in the semiconductor substrate, wherein the semiconductor substrate comprises a first surface and a second surface opposite the first surface, the first surface being disposed between the first photoelectric conversion portion and the second surface, wherein the first semiconductor region is electrically coupled to the first conductive plug and disposed at the second surface, and wherein the second semiconductor region is electrically coupled to the second conductive plug and disposed at the second surface, in combination with the rest of the limitations of the claim and parent claim.
Claims 11-13 depend on claim 10 and therefore objected to.
Regarding claim 14, no prior art could be located that teaches or fairly suggests a first transistor, wherein the semiconductor substrate comprises a first surface and a second surface opposite the first surface, the first surface being disposed between the first photoelectric conversion portion and the second surface, and wherein the first transistor is electrically coupled to the first conductive plug and disposed at the second surface, in combination with the rest of the limitations of the claim and parent claim.
Claims 15 and 16 depend on claim 14 and therefore are objected to.
Claim 20 is objected to for similar reasons as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697